DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments/Amendment
The amendment to Claims 1 and 13 of 4/12/2021 and of Claims 5, 6, of 5/5/21 is acknowledged.
 

Election/Restrictions
Applicant's election with traverse of Group I, claims 2, 4, 20, 22, and 51 in the reply filed on 5/5/21 is acknowledged.  The traversal is on the ground(s) that Independent Claims 1 and 13 are inventive/novel.  This is not found persuasive because as explained below, the previously cited prior at discloses all limitations of those claims.
The requirement is still deemed proper and is therefore made FINAL.
The examined claims are Claims 1-2, 4, 13, 19-22, and 51. All other non-cancelled claims are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 4, 13, 19-22, and 51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "an output optical port comprised in the housing configured to allow light, including the Raman scattered light, received by the output optical port from the sample, to leave the housing" in lines 11-12.  This limitation is highly confusing as it is unclear how the port allows light from the sample to exit the housing while at the same time receiving light from the sample. Please consider revising language. Correction is required.
Claim 13 recites the limitation " an input optical port comprised in the housing configured to allow light received from the optical source or the further optical source to enter the housing" in lines 12-13.  This limitation is highly confusing as it is unclear how the input port allows light from the optical source or the further optical source to enter the housing. Isn’t the optical source contained in the housing? Correction is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2, 4, 13, 19-22, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over lshihama (US 6,545,755 B1) in view of Clarke (US 2006/0240401 A1).
Regarding Independent Claim 1, lshihama discloses a Raman system for use in performing Raman spectroscopy on a sample (Fig. 2, col. 6, line 25-col. 8, line 59), the Raman system comprising:
an optical source for generating light for exciting Raman scattered light in the sample (Raman-exciting laser 5, col. 6, line 45);
a spectrometer for measuring a spectrum of the Raman scattered light (Raman spectrometer 8, col. 6, line 42);
an optical system (6, 7, 9, 15, 17) for coupling light from the optical source to the sample (wafer) and for coupling light, including the Raman scattered light, from the sample to the spectrometer and for coupling light, including the Raman scattered light, 
wherein the optical system comprises one or more optical elements for optically coupling light from the sample (7, 6, 9, see Fig. 2).
Ishihama is silent regarding a housing for housing the optical source and the spectrometer, wherein the housing defines an aperture for receiving the sample and/or the housing defines one or more windows for coupling light to and from the sample; and an output optical port comprised in the housing configured to allow light, including the Raman scattered light, received by the output optical port from the sample, to leave the housing, wherein the one or more optical elements are within the housing for optically coupling light from the sample to the output optical port.
Clarke discloses a Raman spectroscopy assembly comprising a housing (10, see Fig. 1) for housing the optical source (22, see Fig. 2, [0019]) and the spectrometer (dispersion element 30, photodetector array 32, and microprocessor 34, see Fig. 2, [0020]), wherein the housing defines an aperture for receiving the sample and/or the housing defines one or more windows for coupling light to and from the sample (sampling area 12 containing a target area 16, on test strip 14, Fig. 1, [0018], a window or aperture is implicit as part of the housing/enclosure 10); an optical system (42, 46, 48, 50, 52, 60, and 62) for coupling light from the optical source to a sample (54) and for coupling light, including the Raman scattered light, from the sample to the spectrometer (see Figs 1-3); and an output optical port (Fig. 2, port holding 24 and 28) comprised in the housing (it is inside the housing, see Fig. 1 in combination with (Fig. 2) configured to allow light, including the Raman scattered light, received by the output optical port from 
Therefore, it would have been obvious to someone with ordinary skill before the effective filling date of the invention to use the teachings of Clarke and have a housing for housing the optical source and the spectrometer, wherein the housing defines an aperture for receiving the sample and/or the housing defines one or more windows for coupling light to and from the sample; and an output optical port comprised in the housing configured to allow light, including the Raman scattered light, received by the output optical port from the sample, to leave the housing, and place the one or more optical elements of lshihama within the housing of Clarke for optically coupling light from the sample to the output optical port in order to remove stray light and prevent dust, contamination and movement or degradation of the fibers while maintaining a compact handheld construction.
Regarding Claim 2, the combination of lshihama and Clarke discloses a Raman system according to claim 1, wherein the optical system is configured to couple light, including the Raman scattered light, from the sample to the spectrometer and to couple light, including the Raman scattered light, to the further spectrometer at different times 
Regarding Claim 4, the combination of lshihama and Clarke discloses a Raman system according to claim 1, wherein the optical system is configured to optically couple the output optical port to the spectrometer and to optically couple the output optical port to the further spectrometer at different times (lshihama, the movable mirror 13 allows light to go either to the Spectrometer 8, or to the further spectrometer 16, i.e. at different times, col. 6, line 51-col. 7, line 3, in view of the housing/port of Claim 1).
Regarding Claim 51, the combination of lshihama and Clarke discloses a Raman system according to claim 1, wherein the optical system is configured to optically couple the output optical port to the spectrometer at a first time and to optically couple the output optical port to the further spectrometer at a second time without requiring any changes to be made to the one or more optical elements (lshihama, the movable mirror 13 allows light to go either to the Spectrometer 8, or to the further spectrometer 16, i.e. at different times, col. 6, line 51-col. 7, line 3, in view of the housing/port of Claim 1. Note that the optical elements are not changed, just moved).

Regarding Independent Claim 13, lshihama discloses a Raman system for use in performing Raman spectroscopy on a sample (Fig. 2, col. 6, line 25-col. 8, line 59), the Raman system comprising:
an optical source configured to generate light for exciting Raman scattered light in the sample (Raman-exciting laser 5, col. 6, line 45);

an optical system (6, 7, 9, 15, 17) configured for coupling light from the optical source to the sample (through 6), for coupling light from a further optical source to the sample (through 15), and for coupling light, including the Raman scattered light, from the sample to the spectrometer (through 7 and 9);
wherein the optical system comprises one or more optical elements for optically coupling light to the sample (6, 7, see Fig. 2).
Ishihama is silent regarding a housing for housing the optical source and the spectrometer, wherein the housing defines an aperture for receiving the sample and/or the housing defines one or more windows for coupling light to and from the sample; and
an input optical port comprised in the housing configured to allow light received from the optical source or the further optical source to enter the housing,
wherein the one or more optical elements are within the housing for optically coupling light from the input optical port to the sample.
Clarke discloses a Raman spectroscopy assembly comprising a housing (10, see Fig. 1) for housing the optical source (22, see Fig. 2, [0019]) and the spectrometer (dispersion element 30, photodetector array 32, and microprocessor 34, see Fig. 2, [0020]), wherein the housing defines an aperture for receiving the sample and/or the housing defines one or more windows for coupling light to and from the sample (sampling area 12 containing a target area 16, on test strip 14, Fig. 1, [0018], a window or aperture is implicit as part of the housing/enclosure 10); an optical system (42, 46, 48, 50, 52, 60, and 62) for coupling light from the optical source to a sample (54) and for 
Therefore, it would have been obvious to someone with ordinary skill before the effective filling date of the invention to use the teachings of Clarke and have a housing for housing the optical source and the spectrometer, wherein the housing defines an aperture for receiving the sample and/or the housing defines one or more windows for coupling light to and from the sample; and an input optical port comprised in the housing configured to allow light received from the optical source or the further optical source to enter the housing, and place the one or more optical elements of lshihama within the housing of Clarke for optically coupling light from the sample to the input optical port in order to remove stray light and prevent dust, contamination and movement or degradation of the fibers while maintaining a compact handheld construction.
Claim 19, the combination of lshihama and Clarke discloses a Raman system according to claim 13, wherein the optical system is configured for coupling light from the sample to a further spectrometer (lshihama, the movable mirror 13 allows light to go to a further spectrometer 16, col. 6, line 41-col. 7, line 3).
Regarding Claim 20, the combination of lshihama and Clarke discloses a Raman system according to claim 19, wherein the optical system is configured to couple light, including the Raman scattered light, from the sample to the spectrometer and to couple light, including the Raman scattered light, from the sample to the further spectrometer at different times (lshihama, the movable mirror 13 allows light to go either to the Spectrometer 8, or to the further spectrometer 16, i.e. at different times, col. 6, line 51-col. 7, line 3).
Regarding Claim 21, the combination of lshihama and Clarke discloses a Raman system according to claim 19, comprising:
an output optical port (the input optical port of Clarke is also an output port, as applied to Claim 13, see function above),
wherein the optical system is configured to optically couple the sample to the output optical port, the output optical port to the spectrometer, and the output optical port to the further spectrometer (Clarke, it hold optical fibers 25 and 28, and consequently allows light to leave the housing from 24 after passing through the optical system and to receive light to 28 after passing through the optical system).
Regarding Claim 22, the combination of lshihama and Clarke discloses a Raman system according to claim 21, wherein the optical system is configured to optically couple the output optical port to the spectrometer and the output optical port to the .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yoo (US 2007/0103682 A1) or Yoo1 (US 2007/0103679 A1) discloses the same elements as lshihama (US 6,545,755 B1) and both Djeu (US 2004/0161601 A1) and Womble (US 2014/0268123 A1) comprise similar teachings as the ones in Clarke (US 2006/0240401 A1). Consequently, the claims could also be rejected as obvious over Yoo or Yoo1 in view of Djeu or Womble, or in a different combination with the references used in the above rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Violeta A Prieto whose telephone number is (571) 272-9099.  The examiner can normally be reached on M-F 9 AM-5 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIOLETA A PRIETO/Primary Examiner, Art Unit 2877